Citation Nr: 0020932	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  97-09 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC



THE ISSUE

Dissatisfaction with the initial noncompensable rating 
assigned following a grant of service connection for 
condylomata acuminata.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from March 1962 to March 1965 
and from January 1991 to August 1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1993 rating decision by the RO which 
granted the veteran service connection for condylomata 
acuminata, and assigned a noncompensable rating to that 
disability.

The veteran testified before a Hearing Officer at the RO in 
April 1994.

The Board notes that the veteran has submitted claims of 
service connection for a skin rash on the legs, loss of hair 
on the legs, small bumps on his body, bleeding gums, 
headaches, a right knee disability, a small lump in the 
scrotum, a stomach disability, swollen glands under the chin, 
a left hand disability and a right elbow disability.  The 
Board refers these issues to the RO for further development 
and adjudication.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's service-connected condylomata acuminata has 
been productive of pain and itching over an extensive area 
since service.

3.  The medical evidence does not show that the veteran's 
condylomata acuminata is productive of constant exudation or 
itching, extensive lesions or marked disfigurement.



CONCLUSION OF LAW

The criteria for the assignment of a rating of 10 percent for 
the service-connected condylomata acuminata have been met; 
however, the criteria for a rating in excess of 10 percent 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.41, 4.118 
including Diagnostic Codes 7806, 7819 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim that a higher rating 
is warranted for his service-connected disability is 
plausible and capable of substantiation, and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's psychiatric 
disability.  

The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.

Historically, the veteran was originally granted service 
connection for condylomata acuminata in a May 1993 RO rating 
decision.  A noncompensable rating was assigned effective 
from July 11, 1991.  The veteran timely appealed that 
determination.

A review of the veteran's service medical records reveals 
that the veteran presented in June 1991 with bumps around his 
rectum.  The veteran indicated that the bumps sometimes 
burned.  The examiner noted anal warts.  In August 1991, the 
veteran presented for a follow-up visit regarding his rectal 
warts.  Examination revealed two condyloma on the rectum.  
Assessment was that of condyloma acuminatum.

Post-service medical evidence from 1992 shows that the 
veteran was treated for his rectal warts.  Specifically, in a 
January 1992 medical report, the veteran indicated that he 
incurred rectal warts in Saudi Arabia and they kept 
returning.

Treatment records from December 1992 show that the veteran 
had six small flesh-colored papules in his perianal region.  
Assessment was that of condyloma acuminata.  A topical 
solution was prescribed.

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in April 1994.  The veteran testified that 
when his rectal warts were treated, there was burning and 
bleeding in the rectal area.  The veteran testified that 
sitting down presented discomfort.  The veteran indicated 
that he treated the warts with medication and that they 
returned about two to three weeks later.  The veteran 
testified that his undergarments became soiled with blood 
during treatment.

The veteran was afforded a VA examination in April 1994.  
Examination revealed six verrucous lesions on the anal area.  
The diagnosis was that of condyloma acuminata.

The veteran was afforded another VA examination in September 
1997.  He reported that he was presently treated with 
condylox for his condyloma acuminata, but that as soon as he 
stopped using the medication, the symptoms returned.  
Examination of the perianal area revealed two small keratotic 
slightly hyperpigmented papules.  The clinical impression was 
that of condyloma acuminata of the perianal area.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The service-connected condylomata acuminata is currently 
rated under Diagnostic Code 7819 for new benign skin growths.  
Under that code, new benign skin growths are to be rated as 
scars, disfigurement, etc.  Unless otherwise provided, codes 
7807 through 7819 are to be rated as for eczema, dependent 
upon location, extent, and repugnant or otherwise disabling 
character of manifestations.  

Under Diagnostic Code 7806 for eczema, a noncompensable 
rating is assigned for slight, if any, exfoliation, exudation 
or itching, if on a nonexposed surface or small area.  A 10 
percent rating is assigned for benign skin growths with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating is assigned 
with exudation or constant itching, extensive lesions, or 
marked disfigurement.  A 50 percent rating is assigned with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or where it is exceptionally 
repugnant.

In this case, the medical evidence shows that the veteran has 
suffered from condyloma acuminata since service.  The 
condyloma acuminata is manifested by rectal warts, or 
keratotic papules which are shown to be productive of pain 
and bleeding during treatment.  The papules have also been 
described as verrucous lesions.  The veteran has testified 
that once treated, the rectal warts return within a few 
weeks.  The veteran also testified that he experiences a lot 
of discomfort when he is in the sitting position.  Resolving 
all doubt in favor of the veteran, the Board finds that a 10 
percent rating for the service-connected condylomata 
acuminata is warranted from the effective date of service 
connection.  The evidence shows that the veteran has 
exudation and itching of an extensive area.

In this regard, the Board notes that the medical evidence 
does not show that the veteran's service-connected 
condylomata acuminata is productive of constant exudation or 
itching, extensive lesions or marked disfigurement.  As such, 
a rating in excess of 10 percent under Diagnostic Codes 7819 
or 7806 is not warranted.

According to Fenderson v. West, 12 Vet. App 119 (1999), "at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as 'staged' ratings."  Thus, the 
Board must consider the proper ratings since the effective 
date of service connection.  

In light of the medical evidence and the veteran's 
contentions indicating that he has suffered from the same 
symptoms since service, the Board finds that the level of 
severity of the veteran's service-connected disability has 
been 10 percent disabling since the effective date of service 
connection.  

Accordingly, the medical evidence supports a schedular rating 
of 10 percent, but not more, from the effective date of 
service connection.  


ORDER

An increased rating of 10 percent for the service-connected 
condylomata acuminata is granted.  To this extent, the appeal 
is allowed subject to the rules and regulations governing the 
payment of monetary benefits. 



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

